Citation Nr: 1617763	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss in the left eye. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The case was remanded by the Board in November 2014 and is now ready for appellate review of the claims for service connection for left knee and low back disabilities.   

The Board in November 2014 referred the matter of entitlement to a total disability rating for compensation based on individual unemployability (TDIU)-a claim not then or currently on appeal-to the RO for appropriate processing.  Review of the record subsequent to the November 2014 remand does not reflect that any action has been undertaken with respect to this matter; as such, the claim for TDIU is again referred to the RO for appropriate processing.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The claim for service connection for vision loss in the left eye addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence of record weighs against a conclusion that a left knee disability is etiologically related to service or service connected PTSD.   

2.  The most probative evidence of record weighs against a conclusion that a low back disability is etiologically related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include as secondary to service connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection adjudicated herein as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination in February 2015 that included opinions addressing the questions of whether the Veteran has a left knee disability that is the result of service or his service connected PTSD or a low back disability that is the result of service.  These opinions were based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the matters herein decided has been met. 

The February 2005 VA examination and opinions were also in accord with the Board's November 2014 remand instructions, and the additional VA treatment records requested by this remand, dated at the time of this writing through January 2015, have been obtained.  As such, the undersigned finds that there has been substantial compliance with the Board's remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issues adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such claims.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims for service connection for left knee and low back disabilities.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a compensable degree within one year of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as arthritis listed under 
38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be stablished on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

Summarizing the relevant evidence with the above criteria in mind, the STRs do not reflect pain or any other symptomatology in the left knee.  The post-service evidence includes a June 2008 VA clinical report reflecting diagnoses in the left knee of bilateral patellofemoral pain syndrome with likely chondromalacia patella and a September 2011 VA clinical report reflecting traumatic arthritis in the left knee.  At that time, the examiner attributed the Veteran's complaints of left knee pain to both service and a post-service motorcycle accident that occurred in April 2010.   

It was asserted on behalf of the Veteran in an October 2014 statement from the Veteran's representative that the Veteran's has a left knee disability that is secondary to his service PTSD.  In support of this theory, the representative submitted a medical treatise indicating that arthritis and chronic pain have been linked to PTSD.   

With respect to the low back, the STRs reflect that the Veteran was treated for his low back in November 2001 and January 2003, with diagnoses to include low back strain and mechanical low back pain.  A low back disability was not shown at separation from service. After service, VA treatment records from June 2008 to October 2008 reflect complaints of low back pain and diagnoses of chronic back pain.  The Veteran was afforded a VA examination in October 2008 that included an X-ray of the lumbar spine that was unremarkable.  The diagnosis  was lumbar strain with sciatica symptoms in both lower extremities, and the examiner concluded that she could not offer an opinion on the etiology of the Veteran's low back disability because "such knowledge is not available in the medical literature, and any opinion would be speculation."  She also noted that there was no documentation of treatment for a low back disability within one year of service, and that the Veteran was first treated for the condition in 2008.     
 
Also completed as requested in the November 2014 remand were February 2015 opinions by a VA physician-based on an examination of the Veteran, review of the claims file, to specifically include reference to the medical treatise linking a left knee disability to PTSD supplied by the Veteran's representative, and consideration of the history provided at this examination by the Veteran of continuity of back symptoms from service to the present time and a "gradual" development of left knee pain-finding that it was less likely as not that the Veteran had a left knee disability that was related to service or PTSD or a low back disability that was related to service.  

As rationale for the February 2015 opinion with respect to the left knee, the examiner emphasized the lack of evidence of continuity of left knee symptoms from service to the present time and the fact, as stated by the examiner, that "[t]here is neither evidence in the medical literature, consensus in the medical community[,] or evidence in this specific case that supports a causal relationship between a knee condition like this and an opposite extremity disability or PTSD."  With respect to the low back, the opinion was as follows: 

[The] Veteran was treated for 2 episodes of low back pain in service.  These resolved and [] at [the] time of discharge there was no back impairment noted.  Back pain developed again 3 years later.  [The] Veteran was working a physically demanding job at that time of recurrence.  S[o] absent continuity of symptoms in and post service and the new risk factor of work stress years
after service, causation in service is less likely.

While the Board acknowledges the argument raised by the Veteran's representative in his March 2016 brief to the Board with respect to the credentials of the VA physician who completed the February 2015 opinions, the Board finds these opinions, which reflect consideration of the entire record and are thoroughly supported, to be the most probative evidence as to the matter of whether the Veteran has a left knee disability as a result of service or PTSD or a low back disability as a result of service  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, given the lack of any evidence of arthritis within one year of service, presumptive service connection for arthritis on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board also acknowledges the references by the Veteran's representative in his March 2016 brief to the Board with respect to the clinical research on the effects of PTSD, and acknowledges that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227  (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the treatise evidence with respect to PTSD only provides general information as to the link between PTSD and certain conditions, and is not accompanied by any corresponding clinical evidence specific to the Veteran.  In short, these references do not suggest a generic relationship between PTSD and the development of musculoskeletal disabilities such as the left knee disorder at issue 
with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the undersigned finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight. Wallin, supra; Sacks, supra.   

In making the above determinations, the Board recognizes that while the lack of contemporaneous medical records-such as was relied upon in the rationale for the negative February 2015 VA opinions-may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, to whatever extent the assertions by and on behalf of the Veteran are being advanced to actually establish that there are current residuals of a left knee disability that are the result of service or the service connected PTSD or a back disability that is the result of service, the attempts must fail.  Such complex matters as to whether there are any current residuals of a left knee disability related to service or PTSD or a back disability related to service require knowledge of a physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to whether a current left knee disability is etiologically related to service or PTSD or a current back disability is etiologically related to service.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology-and, more specifically, nexus to PTSD or service-have no probative value.

Furthermore, even if the Veteran is competent to provide an opinion regarding etiology, as laypersons are able to do in certain circumstances, the opinions provided by the VA physician is more probative than his lay assertions.  The VA examiner has medical training, knowledge, and experience that the Veteran is not shown to have.  As such, his opinions are afforded more weight than that provided by the Veteran.  As discussed above, the VA examiner's opinions are thorough, reasoned, and based upon the accurate evidence of record.  As such, it is the most probative opinion with regard to whether the Veteran has a left knee disability that is etiologically related to service or PTSD or a back disability that is etiologically related to service

In short and based on the analysis above, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for left knee and low back disabilities.  As such, the benefit-of-the-doubt doctrine does not apply with respect to these claims, and these claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disability, to include as secondary to service-connected PTSD, is denied.  

Service connection for a low back disability is denied.  

REMAND

The November 2014 Board remand directed that the AOJ send the Veteran a duty to assist notice letter pertaining to his claim for service connection for vision loss in the left eye that included information regarding establishing aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9 (2015).  The January 2015 letter notification letter provided subsequent to the November 2014 Board remand did not provide this requested notice.  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ will be requested upon remand to provide the Veteran notice of the requirements for establishing service connection based on aggravation of a congenital disorder.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a duty to assist notice letter pertaining to his claim for service connection for a left eye disability that includes information regarding establishing service connection based on aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.  Such should include notice as to the distinction between congenital diseases-for which service connection may be granted if the evidence shows that manifestations of the disease were aggravated in service-and a congenital defect-for which service connection may not be based on aggravation but may be granted based on a superimposed disease or injury that occurs during military service.  See VAOPGCPREC 82-90 (July 18, 1990). 

2.  After completion of the above and any other development indicated with respect to the claim, the AOJ should readjudicate the claim for service connection for vision loss in the left eye.  If this claim remains denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


